ATTACHMENT E

Case 6:20-cv-02079-LRR-KEM Document 31-6 Filed 11/16/20 Page 1 of 5
From: Masters, Barbara

 

To: Courson, Rusty
Subject: FW: Tyson Foods PPE/Sanitation Needs
Attachments: image002.pnq

PPE and sanitization needs Tyson.xlsx

 

We sent this to FEMA as a needs request...

From: Masters, Barbara

Sent: Wednesday, April 1, 2020 4:30 PM

To: Penry, Charles <Charles.Penry@tyson.com>; Mika, Matt <Matt.Mika@tyson.com>
Subject: FW: Tyson Foods PPE/Sanitation Needs

If our overall needs come up — this is what we sent — the N95 masks identified here — 25,000 are for
healthcare — our nurses have always used them — same amount as pre-Covid-19

NITRILE exam gloves Swe can find latex but need nitrile due to allergies) - 106,000 (we usually use
6000 in a month)

Infrared thermometers - we requested 2000

Then the issue of 116,000 protective face coverings that are of sanitary design that won’t become a
foreign object — and on behalf of the whole industry FSIS inspection personnel would be 9000/day

Barb Masters, DVM

ces . VP Regulatory Policy, Food and Agriculture
Fyson Loge Law Department

Tyson Foods
1000 F Street NW, Ste. 600
Washington, DC 20004

 

{mobile} 304-268-8128
(desk) 479-290-1348

barbara mastersi@tyson com

Case 6:20-cv-02079-LRR-KEM Document 31-6 Filed 11/16/20 Page 2 of 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

oO
ga
o
a
o
&
o
&
a
o
@

0 O00Z. o00z SJaWOUIY | Paeajy|

oo00sz 00st o00sz © S4SEIAL SEN

0009 ogo9ar O0000T 0009 SBAO[D WEXZ BIN

O00T. SLE Sz. Sz ST Sz St oS GACAN “VD SYSDUE SEN sFIdXF

“UONEINAS SIqenydde ayy
Ajoads aseajd ‘os 4) gaaneusaye peynuapi co (skep of BuO vt Lee : oa Ee yiilecse oneingsu Z gu ; A
ue poaui9| dul 0} 49p0 Us AURGOOY AEE papa | mae cone siiddns poo a eee ee : é
Asoqengas paau nod pnoan Zajqepere A i Aanuend o coe EE ec B ond i . - end
sanyoeid Jo sjonposd seaeusaye Q40u] By B eT t Crt end . 8!
pajeyneD
Cave a’3 simpy (uorparo.d 23420 (uararud (wan2atold Jayzo WaWEWNbay [aarsatosd syie uaumanboy {upoMedd 49470 uaWeLnbAY (uansaad ao Blqissad p o1as SUOLNEYyeO
-35e]-34 lang pyneys}.tonesada]  ‘Aiazes poy ‘Azozes daygo ‘AIDES ‘Agajes poo ‘Aajes Asorepnay sayaFeS Poo; “Mazes AuoqenSay “Awayes pony ‘Aayes Asoremaay ‘aaaes pooy “Aiayes | sad maz-7 yo waar,
sway fuunp uoneddo f° 20 shep GE Ixai 403 | sayqiam) suopness.d | poo} ‘Arepes sexsors} | sayuom) wauesmdoi Apaadg aseaty aayom) wawernbar Aypads asedia. soquoms) quawaznbed Agnads aseayg JePOM) uawagnbys | ag ued syeaapeuondo
joskepogieusous {ppeay AnuenD resg| 6T-CIAGD Jo) axed | aapseId AueduioD | sayddns pooy/saAnq Aucxe;niten je} Asornyedas ayers fuoremBas jerapay | “wari sng Suumnbas
pasn wou jo AnwenD> Auedwior Arequryon | Arequnjon puepuess |o3 anp papaau Aquenty oranp papaay AnuenD o3anp papaau Aywengy Jos np paprau AnuenD| — suofay 20-sa3e1s
o} ang papazu Ayuent |o3 anp pepoau AmUEND

 

 

 

 

 

1uOHeTUeHIO INO,

 

 

Duby UD BA
tugeuede jo SABP OF INXS

 

  

| Apeasqe HOA ye) sua}
eu spond 7a Apyuenb A

 

JOD! JOU On aseald

opi asreld,.

 

20-cv-02079-LRR-KEM Document 31-6 Filed 11/16/20 Page 3 of 5

Case 6
From:
To:

Masters, Barbara

Penry, Charles; Mika, Matt

 

Subject: Fwd: [EXTERNAL] - RE: Tyson Foods PPE/Sanitation Needs Follow-up Based on CDC Call Yesterday
Attachments: image002.png

 

We are at least being heard. I said thanks for now.

Begin forwarded message:

From: "SM.OSEC.Foodsupplychain" <Foodsupplychain@usda.gov>

Date: April 3, 2020 at 7:15:23 PM EDT

To: "Masters, Barbara" <Barbara.Masters@tyson.com>

Ce: "Beal, Mary Dee - OSEC, Washington, DC" <MaryDee.Beal@usda.gov>
Subject: [EXTERNAL] - RE: Tyson Foods PPE/Sanitation Needs Follow-up
Based on CDC Call Yesterday

Hi Barb —

| apologize for the delay replying to this. | want to let you know that USDA did work to
communicate this message throughout this week on behalf of the food supply chain.

We are taking every action to inform FEMA of the need for PPE in the food supply chain
and build considerations for the food supply chain into their greater supply chain
efforts.

I've copied my email address here. Please don’t hesitate to reach out if you'd like to
discuss Tyson’s next steps after the WH announcement today or any other issues
related to the food supply chain.

Mary Dee Beal

From: Masters, Barbara <Barbara.Masters@tyson.com>

Sent: Tuesday, March 31, 2020 1:24 PM

To: SM.OSEC.Foodsupplychain <Foodsupplychain@usda.gov>

Subject: Tyson Foods PPE/Sanitation Needs Follow-up Based on CDC Call Yesterday

We appreciate the opportunity to make you aware of critical PPE supply shortages to
will share with FEMA. We understand that you do not have access to the supplies and
are not ensuring our access but trying to better advise FEMA where critical needs are
most urgently required to ensure worker safety and protect the food supply. After we
submitted our request yesterday, we became aware that CDC may be reversing their
position on protective face coverings, especially for critical infrastructure workers. We
understand they may suggest some type of protective facial covering (less than

Case 6:20-cv-02079-LRR-KEM Document 31-6 Filed 11/16/20 Page 4 of 5
required for health care workers) to protect employees from respiratory droplets.

If this becomes reality, we (and all of the critical infrastructure} will need these
supplies. If CDC makes this a recommendation, we will be compelled to provide this
additional protection to our employees. In absence of supply, our critical infrastructure
business (and likely) much of the food supply would not be able to operate without the
necessary PPE. We currently have 116,000 team members that would require these
protective facial coverings on a daily basis. Obviously, depending on the durability and
re-usability of the equipment and the length of time needed this would determine the
total demand by our company.

Barb Masters, DVM

VP Regulatory Policy, Food and Agriculture

| yson Loge Law Department

Tyson Foods

@ 1000 F Street NW, Ste. 600
aa Washington, DC 20004

(mobile) 304-268-8128
(desk) 479-290-1348

barbara miasters@tysor.con’

   

 

 

This email and any files transmitted with it are confidential and intended solely for the
use of the addressee. If you are not the intended addressee, then you have received
this email in error and any use, dissemination, forwarding, printing, or copying of this
email is strictly prohibited. Please notify us immediately of your unintended receipt by
reply and then delete this email and your reply. Tyson Foods, Inc. and its subsidiaries
and affiliates will not be held liable to any person resulting from the unintended or
unauthorized use of any information contained in this email or as a result of any
additions or deletions of information originally contained in this email.

This electronic message contains information generated by the USDA solely for
the intended recipients. Any unauthorized interception of this message or the use
or disclosure of the information it contains may violate the law and subject the
violator to civil or criminal penalties. If you believe you have received this
message in error, please notify the sender and delete the email immediately.

Case 6:20-cv-02079-LRR-KEM Document 31-6 Filed 11/16/20 Page 5of5
